DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by A. Guéguen et al, "Influence of the addition of vanadium on the hydrogenation properties of the compounds TiFe0.9Vx and TiFe0.8Mn0.1Vx (x = 0, 0.05 and 0.1)", Journal of Alloys and Compounds 509 (2011) 5562–5566.
	
Regarding claim 1, Guéguen teaches a hydrogen storage alloy comprising a ternary alloy of titanium (Ti), iron (Fe), and vanadium (V), wherein V sites in the ternary alloy correspond to some of Ti sites in a binary TiFe alloy comprising Ti and Fe, and some of Fe sites in the binary TiFe alloy (in these alloys, i.e. TiFe type, vanadium substitutes for iron and titanium) [Page 5562, Section1: introduction].  Guéguen further teaches, by Rietveld refinement, putting vanadium in Ti or Fe sites did not influence the result when the applied amount of vanadium is relatively small [Result and Discussions].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Guéguen et al, "Influence of the addition of vanadium on the hydrogenation properties of the compounds TiFe0.9Vx and TiFe0.8Mn0.1Vx (x = 0, 0.05 and 0.1)", Journal of Alloys and Compounds 509 (2011) 5562–5566.

Regarding claim 2, Guéguen teaches a hydrogen storage alloy wherein the ternary alloy has a composition of TiFe0.9Vx (x = 0, 0.05 and 0.1) [Page 5564, Section 3.2.1]. The instant claim recites Ti1-xFe1-yVx+y satisfying 0.03 < y < 0.07 and 0.05 < x < 0.1, leads to an alloy with a range of composition Ti0.9-0.95Fe0.93-0.97V0.08-0.17 and applicant’s specific example of B4 and B5 in the Table 1 in the specification are TiFe0.9-0.94V0.06-0.1.. Therefore the ranges of element in the Guéguen’s TiFeV alloy is overlapping with the claimed range for V and are merely close to the claimed range of composition of Ti and Fe. When the ranges disclosed by the prior art are overlapping or within the range or merely close to the claimed invention, a prima facie case of obviousness exists. See MPEP § 2131.03.I.

Regarding claim 6, Guéguen teaches for hydrogen storage in portable devices, for hydrogen storage alloy (materials) with equilibrium desorption pressures about 0.1–1MPa (1 bar to 10 bar) at room temperature are required. When, Guéguen’s first desorption plateau is less than 1 bar, but his second desorption plateau is more than 1 bar and both are less than 10 bar [Table 3 and Fig 4]. On the other hand, an  example B4 cited in the applicant’s specification in Fig 4, exhibits both P115 and P2 in a pressure range appropriate for a condition of 10 bar for absorption and 1 bar for desorption [Specification, Page 7, line 14-16] which is a merely close composition of TiFe0.9V0.05 alloy of Guéguen [Table 3].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the range of desorption pressure taught by Guéguen to have improved desorption properties of hydrogen storage alloy because the ranges disclosed by the prior art are overlapping or within the range or merely close to the claimed invention, has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 7, Guéguen teaches a hydrogen storage alloy wherein a hydrogen storage capacity under a condition lower than 10 bar for hydrogen absorption and higher than 1 bar for hydrogen desorption is greater than 1 wt% (maximum absorption capacity is 1.88 and 1.96 for TiFe0.9V0.05 and TiFe0.9V0.1  respectively and the desorption (reversible) capacity is 1.60 and 1.74  for TiFe0.9V0.05 and TiFe0.9V0.1  respectively) [Table 3 and Fig. 4]. The specific examples of Guéguen overlaps or lies inside ranges disclosed by the prior art or merely close has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 



Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Guéguen et al, "Influence of the addition of vanadium on the hydrogenation properties of the compounds TiFe0.9Vx and TiFe0.8Mn0.1Vx (x = 0, 0.05 and 0.1)", Journal of Alloys and Compounds 509 (2011) 5562–5566 and further in view of Bin Wang, et al. “ DEOXIDATION STUDY ON V-Ti-Fe AS HYDROGEN STORAGE ALLOY", 579 TMS (The Minerals, Metals & Materials Society, 2015. 

Regarding claim 3, Guéguen teaches a hydrogen storage alloy comprising a ternary alloy of titanium (Ti), iron (Fe), and vanadium (V), wherein V sites in the ternary alloy correspond to some of Ti sites in a binary TiFe alloy comprising Ti and Fe, and some of Fe sites in the binary TiFe alloy (in these alloys, i.e. TiFe type, vanadium substitutes for iron and titanium) [Page 5562, Section1: introduction]. However, Guéguen further teaches that by Rietveld refinement putting vanadium in Ti or Fe sites did not influence the result when the applied amount of vanadium is relatively small [Result and Discussions]. But Guéguen does not teach any addition of Ce in the TiFeV alloy.  
On the other hand Wang teaches Ce addition is beneficial for promoting the hydrogen absorption activation of TiFeV alloy [abstract]. 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guéguen with Wang’s teaching to improve activation property in Hydrogen storage alloy.  

Regarding claim 4, Wang teaches the amount of Ce is added by 0 wt% to 6 wt% of the whole quaternary alloy of TiFeVCe [Results and Discussions, Fig. 4]. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of Ce from the ranges taught by Wang to produce an hydrogen storage alloy with improved activation property, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 5, Guéguen teaches a hydrogen storage alloy wherein the ternary alloy has a composition of TiFe0.9Vx (x = 0, 0.05 and 0.1) [Page 5564, Section 3.2.1]. While instant claim recites Ti1-xFe1-yVx+y satisfying 0.03 < y < 0.07 and 0.05 < x < 0.1, leads to a range of composition Ti0.9-0.95Fe0.93-0.97V0.08-0.17 and applicant’s specific example of B4 and B5 in the Table 1 in the specification are ranges TiFe0.9-0.94V0.06-0.1.. But Guéguen does not teach any addition of Ce in the TiFeV alloy.  
On the other hand, Wang teaches Ce addition is beneficial for promoting the hydrogen absorption activation of TiFeV alloy [abstract]. Wang further teaches that the phase structure of TiFeV alloys can’t be changed when Ce content less than 6wt% and the amount of range of Ce addition is kept from 0 wt% to 6 wt%. [Results and Discussions, Fig. 4]. Therefore One ordinary skill in the art may keep the composition of ternary alloy TiFeV close to Guéguen to get higher desorption properties of  Hydrogen and select the Ce content less than 6wt% to maintain the phase structure TiFeV to get the same desorption properties of Hydrogen storage alloy with increased activation properties.  
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of Ce from the ranges taught by Wang to modify Guéguen’s teaching to have TiFeV alloy with improved activation property, while keeping the ternary alloy composition the same to have higher desorption capacity, because selection of the ranges disclosed by the prior art are overlapping or within the range or merely close to the claimed invention, has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736